           Case 1:19-cv-10267-RA Document 14 Filed 04/15/20 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 4-15-20


 PATRICK BROWN and LAURA BENANTI,

                              Plaintiffs,
                                                                No. 19-CV-10267 (RA)
                        v.
                                                                         ORDER
 ALL PRO CONTRACTING INC.,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         Defendant has not yet entered an appearance, filed an answer, or otherwise responded to

the Complaint, although the Court has granted Defendant two extensions of time to do so. Dkts.

11, 13. If the parties have settled this matter, they shall file a joint letter so informing the Court

no later than April 22, 2020. If the parties have not settled this matter and if Plaintiffs intend to

move for default judgment, they shall do so no later than April 28, 2020, according to the

procedures in Rule 5 of this Court’s Emergency Individual Rules and Practices in Light of

Covid, available at https://nysd.uscourts.gov/hon-ronnie-abrams. If Plaintiffs are not able to

move for default judgment by April 29, 2020, they shall seek an extension of time. Plaintiffs

shall promptly serve a copy of this Order on Defendant via email and file proof of such service

on the docket

SO ORDERED.

Dated:      April 15, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
